DISMISS and Opinion Filed December 16, 2019




                                       S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-19-00489-CV

      WELLINGTON REALTY, LLC AND DAVID R. SHAFFER, JR., Appellants
                                 V.
     SCOTT O'GRADY, INDIVIDUALLY AND DERIVATIVELY ON BEHALF OF
                  WELLINGTON REALTY, LLC, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-17-06133

                            MEMORANDUM OPINION
               Before Chief Justice Burns, Justice Whitehill, and Justice Nowell
                               Opinion by Chief Justice Burns
       Before the Court is appellants’ December 10, 2019 unopposed motion to dismiss the

appeal. We grant the motion and dismiss this appeal.




                                                /Robert D. Burns, III/
                                                ROBERT D. BURNS, III
                                                CHIEF JUSTICE

190489F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 WELLINGTON REALTY, LLC AND                       On Appeal from the 14th Judicial District
 DAVID R. SHAFFER, JR., Appellants                Court, Dallas County, Texas
                                                  Trial Court Cause No. DC-17-06133.
 No. 05-19-00489-CV       V.                      Opinion delivered by Chief Justice Burns,
                                                  Justices Whitehill and Nowell participating.
 SCOTT O'GRADY, INDIVIDUALLY
 AND DERIVATIVELY ON BEHALF OF
 WELLINGTON REALTY,LLC, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       Subject to any agreement of the parties, we ORDER that appellee SCOTT O'GRADY,
INDIVIDUALLY AND DERIVATIVELY ON BEHALF OF WELLINGTON REALTY,LLC
recover his costs of this appeal from appellant WELLINGTON REALTY, LLC AND DAVID R.
SHAFFER, JR..


Judgment entered December 16, 2019




                                            –2–